DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5, 8 – 12, and 17 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because:
The original disclosure does not provide support for a gel composition having a thermal conductivity in the range of 10.5 – 15 mW/m-K as set forth in Claim 1, 18 – 24mW/m-K as set forth in Claim 9, or 11 - 24 mW/m-K as set forth in Claim 19.  The claims do not specify under what conditions these values are obtained.  On the other hand, the instant specification measures thermal conductivity, for example, at 100°F at ambient pressure and under high vacuum (3.5x10-4 Torr).  The particularly claimed ranges also do not appear to set forth in the general disclosure or supported by the provided examples.
Similarly, the original disclosure does not provide support for a gel composition having a residual strain after release of a compressive force of from 1 to 3% as now set forth in Claim 1 or having a density of from 0.065 to 0.17 g/cm3 both pre-compression and post-compression as set forth in Claim 17.  Once again, the claims do not specify under what conditions these values are obtained.  The particularly claimed ranges also do not appear to set forth in the general disclosure or supported by the provided examples.
The original disclosure also does not provide support for a gel composition having a specific surface area of at least 900 m2/g.  The closest support for this limitation would appear to be provided in [0003] of the pre-grant publication of the instant application; however, this is a general, background discussion rather than a description of the disclosed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 4, 9, 11, 12, and 17 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Claim 1 now sets forth the gel composition “comprising….application (see, for example, the originally filed abstract of September 18, 209).  The omitted elements are then that the gel composition comprises a cross link comprising sulfur and/or is prepared with a sulfur-containing crosslinking agent.  (Note: Claims 5, 8, and 10 are not rejected under this statute, as they do set forth a sulfur-containing crosslinking agent is provided).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Independent Claim 1 requires the gel composition have a thermal conductivity of  10.5 – 15 mW/m-K.  The ranges for thermal conductivity set forth in Claims 9 and 19 are 18 – 24 mW/m-K and 11 - 24 mW/m-K, which encompass thermal conductivity values outside the range required by Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Terminal Disclaimer
The terminal disclaimers filed on May 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9.133,280 and 10,577,473 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered.  The disclaimers filed May 24, 2022 are sufficient to obviate the outstanding obviousness-type double patenting rejections in view of U.S. Patent Nos. 9.133,280 and 10,577,473; these rejections have consequently been withdrawn.  
Applicant's arguments with respect to Trifu and Bauer et al. are hereby moot, as the rejection under pre-AIA  35 U.S.C. 103(a) has been withdrawn in light of the amendments to the claims.  However, the instant application is not in condition for allowance as new grounds of rejection are made under 35 U.S.C. 112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764